MEMORANDUM **
Kenneth R. Olsen appeals from the 121-month sentence imposed upon remand following his jury-trial conviction for possessing a biological agent, toxin, or delivery system for use as a weapon, in violation of 18 U.S.C. § 175. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Olsen contends that the district court failed to explain why it determined that U.S.S.G. § 2M6.1 was the most analogous Sentencing Guideline in effect at the time of his offense and failed to consider alternative Guidelines. This contention is belied by the record.
Olsen also contends that the district court’s discussion of the 18 U.S.C. § 3553(a) sentencing factors was inadequate and that the district court treated the Guidelines as mandatory. The district court did not procedurally err. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597,169 L.Ed.2d 445 (2007). Further, Olsen’s sentence is not substantively unreasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.